   Case 18-23248                     Doc 18             Filed 10/08/18 Entered 10/08/18 15:14:08                                              Desc Main
                                                          Document     Page 1 of 1



Fill ill this utoririatlon to klcrfltry your clso.


Debtor I          Hilton Thompson
                                            Mid Nemo                    .$t Nlm
DOtur 2
(Spouse, if fling) Fte Name                 Mmd. Name                   ..aN Name

United States Bankruptcy Court for the; Northern District of Illinois
cees nanbor         18-2248
(It knowol
                                                                                                                                                       Check if this is an
                                                                                                                                                       amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                             12115


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must Ills this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1619 and 3571.




                  Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you till out bankruptcy forms?

            No
       J Yes. Name of person                                                                   . Attach Bankruptcy Pt1(ion Preparers Notice, DecibietiOn, and
                                                                                                    Signature (Offiolat Fcmr 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




                                                                        x
        Signature             or I                                          Signature of Debtor 2


                                                                            Date
                                                                                    MM! OS! yyyy




  Official Form 106Oec                                        Declaration About an Individual Debtors Schedules
